United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0851
Issued: December 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2018 appellant, through counsel, filed a timely appeal from a December 15,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective August 21, 2016; and (2) whether appellant has
established continuing disability or residuals due to her accepted emotional condition on and after
August 21, 2016.
FACTUAL HISTORY
On August 29, 2014 appellant, then a 52-year-old critical care nurse, filed an occupational
disease claim (Form CA-2) alleging that on or before December 5, 2013, encounters with violent
patients, a series of patient deaths, and overwork due to staffing shortages caused post-traumatic
stress disorder (PTSD), anxiety, depression, insomnia, and migraine headaches. In an associated
statement, she described numerous incidents of patients who died while in pain when families
refused to allow palliative care. Appellant also noted that she cared for patients who were violent,
sexually inappropriate, and inebriated. She alleged that her unit was chronically short staffed and
that management had engaged in a pattern of discrimination and harassment against her and other
senior nurses.
In a statement of accepted facts (SOAF) dated May 8, 2015, OWCP related that appellant
had established that her position involved the care and treatment of critically ill patients, some of
whom die during the course of treatment and that her position involved care and treatment of
patients with psychiatric disorders, addiction-related problems or a combination of both.
Appellant had been the subject of verbal threats and physical violence from some of these patients.
OWCP also noted that she did not stop work.
After initial development, on May 11, 2015 OWCP accepted the claim for PTSD,
adjustment disorder with anxiety, and major depression, single episode, moderate. It paid
appellant wage-loss compensation for intermittent dates from March 7 to September 11, 2015.
OWCP paid compensation on the periodic rolls commencing September 20, 2015.
Dr. D. Kenneth Counts, an attending licensed clinical psychologist, provided periodic
reports from June 25, 2015 to February 3, 2016 finding that appellant remained totally disabled
and should be off work through September 2016 due to continuing symptoms of PTSD and major
depression. He explained that appellant’s diagnosed conditions were related to her employment,
which involved treating dying and combative patients. Appellant had nightmares, intrusive
thoughts, memory problems, psychomotor retardation, depressed thought content, passive suicidal
ideation, an exaggerated startle response, and outbursts of anger.
On April 5, 2016 OWCP obtained a second opinion on the nature and extent of appellant’s
continuing condition from Dr. Bradley C. Diner, a Board-certified psychiatrist. Dr. Diner
summarized the medical record and the May 8, 2015 SOAF provided for his review. He noted
that appellant had been off from work since May 2015 when OWCP “accepted her requested
family medical leave” and that OWCP had not accepted her allegations of harassment. Dr. Diner
noted that, although appellant had not previously been examined by a psychiatrist, she reported
that her gynecologist prescribed Prozac in 2008 for “stress” at approximately the same time she
was diagnosed with ovarian cancer. A primary care physician, increased appellant’s dose of
Prozac in December 2013 due to “stress and anxiety at work.” Appellant also admitted to
2

increasing alcohol use. Dr. Diner found appellant “alert and well oriented” based on cognitive
testing. Appellant was “preoccupied with her feelings of helplessness, hopelessness, and low selfesteem, as well as her past occupational difficulties. She perceived herself as the victim of a
persecutory environment and herself as helpless to manage her environment.” Dr. Diner diagnosed
severe, recurrent major depression, adjustment disorder with depressed and anxious mood, and a
severe alcohol use disorder. He noted appellant’s depressive symptoms began shortly after she
developed ovarian cancer in 2008 and underwent a hysterectomy. Dr. Diner opined that the
diagnosed depression was “not the direct result of the care and treatment of critically ill patients.
Rather, as appellant became more depressed, her ability to manage her job and her patients became
overwhelming and she perceived herself as unable to do the job she had always held herself to do.”
She then blamed her depression on her job as an “outside extenuating cause to understand
depressive symptoms.” Dr. Diner noted that it was “possible that her diagnosis with cancer in
2008 was the initial negative event which precipitated some of her depressive symptoms.” He
found that appellant remained disabled for work and required additional psychiatric treatment and
medication.
On July 15, 2016 OWCP notified appellant of its proposed termination of her wage-loss
compensation and medical benefits based on Dr. Diner’s opinion. It found that Dr. Counts “was
not a physician of the appropriate specialty” as he was not licensed to prescribe medication,
whereas Dr. Diner was a Board-certified psychiatrist. OWCP afforded appellant 30 days to submit
additional evidence or argument.
In response, appellant provided her July 25, 2016 statement contending that she had been
placed on Prozac in 2006 due to depression caused by work stress, approximately two years prior
to her ovarian cancer diagnosis. She attributed her condition to her patients dying “at times in
great agony” and consoling their families during the end of life events.
Counsel submitted an August 12, 2016 letter contending that Dr. Diner’s report was
speculative and based on a misunderstanding of the SOAF. He referred to appellant using FMLA
leave, but did not acknowledge that OWCP had accepted her claim and paid her wage-loss
compensation. Additionally, Dr. Diner speculated that appellant’s ovarian cancer was the probable
origin of her depression, but did not provide decisive medical rationale negating the accepted work
factors as a contributing cause of her ongoing emotional condition. Alternatively, counsel asserted
that there was a conflict of medical opinion between Dr. Counts and Dr. Diner which required
resolution by an impartial medical specialist. She submitted additional medical evidence.
In reports dated May 11, 2016, Dr. Counts found that appellant remained totally disabled
from work due to PTSD, major depressive disorder, and adjustment disorder with anxiety. In a
report dated August 5, 2016, he opined that appellant’s well-documented work stressors triggered
PTSD and major depressive disorder. Appellant did not “require mental health services prior to
her experiences at her place of employment,” but presently required extensive mental health care
and medication.
By decision dated August 18, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective August 21, 2016, finding that the medical evidence
of record established that appellant’s accepted emotional condition had ceased without residuals.
It accorded Dr. Diner’s opinion the weight of the medical evidence.

3

On September 23, 2016 appellant, through counsel, requested reconsideration. She
contended that new medical evidence from Dr. Joe F. Bradley, an attending Board-certified
psychiatrist, was sufficient to create a conflict with Dr. Diner’s opinion.
In a report dated September 8, 2016, Dr. Bradley contended that Dr. Diner “did not
adequately explore or document” appellant’s PTSD as documented by her treating physicians. He
explained that appellant had PTSD that fully met the diagnostic criteria as set forth in the DSM-5
[Diagnostic and Statistical Manual -- 5th Edition],” including nightmares, intrusive thoughts,
avoidance of triggers, diminished interest, symptoms of detachment, irritability, insomnia,
difficulty concentrating, hypervigilance, and an exaggerated startle response. Dr. Bradley opined
that appellant’s work with “dying and combative patients” was the direct cause of her PTSD, major
depression, and adjustment disorder with anxiety. It was “clear that performing the job duties of
a critical care nurse over the course of time has severely affected [appellant’s] psychologic
functioning” and had caused PTSD. Dr. Bradley opined that while these circumstances “may not
account for 100 percent of [appellant’s] current symptomatology,” “being exposed to the critically
ill and caring for them over time” was the direct cause of her current diagnoses. He found appellant
totally disabled from work.
By decision dated December 15, 2016, OWCP denied modification, finding that the
additional evidence submitted was insufficient to outweigh Dr. Diner’s opinion or to cast doubt on
its propriety. It found that Dr. Bradley did not differentiate between the role of the accepted and
nonaccepted work factors in causing the diagnosed psychiatric conditions, whereas Dr. Diner
mentioned that OWCP had not accepted appellant’s allegations of harassment as factual.
On October 24, 2017 appellant, through counsel, requested reconsideration. She
contended that an enclosed Equal Employment Opportunity Commission (EEOC) bench opinion
established appellant’s allegations of managerial harassment as factual. Counsel also asserted that
a new medical report from Dr. Counts was sufficient to establish causal relationship.
Counsel provided a copy of a May 31, 2017 EEOC bench opinion entering a judgment in
appellant’s favor regarding her complaint of harassment and discrimination. The judge awarded
appellant back pay to be calculated by the employing establishment, and medical expenses not
covered by OWCP.
In a report dated October 11, 2017, Dr. Counts noted that appellant’s results on PCL-V
(PTSD Checklist) and MMPI-II (Minnesota Multiphasic Personality Inventory, version two)
testing met or exceeded the DSM-V criteria for PTSD. He opined that appellant’s conditions were
contributed to by working with dying and combative patients. Dr. Counts also attributed the
diagnosed PTSD, major depressive order, and adjustment disorder with anxiety to overwork and
managerial harassment.
By decision dated December 15, 2017, OWCP denied modification, finding that
Dr. Diner’s opinion remained controlling, as it was thorough and based on all relevant evidence.
It found that Dr. Counts’ October 11, 2017 report was insufficient to create conflict of opinion
with the well-reasoned opinion of Dr. Diner. OWCP further found that the EEOC findings
concerned the administrative matters of leave use, scheduling, training, and disciplinary matters
which were not considered to be in the performance of appellant’s regular or specially assigned
duties.
4

LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.4
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits.
OWCP terminated appellant’s wage-loss compensation and medical benefits effective
August 21, 2016, based on the opinion of Dr. Diner, a Board-certified psychiatrist acting as second
opinion physician, who found that the accepted PTSD and adjustment disorder had ceased without
residuals, and that the accepted major depression was not occupationally related. However, the
Board finds that Dr. Diner’s report was not entitled to the weight of the medical evidence.
In his April 5, 2016 report, Dr. Diner reviewed the medical evidence of record and a SOAF
dated May 8, 2015. The Board notes that the SOAF was issued before OWCP accepted appellant’s
claim and omits the crucial information that OWCP accepted the claim and the specific conditions
accepted. Dr. Diner thus based his opinion on an incomplete factual and medical history. OWCP
procedures provide that when a referral physician renders a medical opinion based on a SOAF
which is incomplete or inaccurate, the probative value of the opinion is diminished.8
Because Dr. Diner was not forwarded an up-to-date SOAF with the specific conditions
accepted, the Board finds that OWCP erred in relying on his opinion as the basis to terminate
monetary compensation and medical benefits for the accepted conditions. His conclusions were

3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8
Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990). R.P., Docket No. 17-1133 (issued January 18, 2018).

5

not based on an accurate factual history. Dr. Diner’s report is therefore insufficient for OWCP to
meet its burden of proof to terminate appellant’s wage-loss compensation and medical benefits.9
Accordingly, the Board finds that OWCP improperly terminated appellant’s wage-loss
compensation and medical benefits effective August 21, 2016.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective August 21, 2016.10
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated December 15, 2017 is reversed.
Issued: December 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

R.P., id.

10

In light of the Board’s disposition of the first issue, the second issue is moot.

6

